Citation Nr: 1416139	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-22 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  







INTRODUCTION

The Veteran served on active duty from July 1974 to May 1981, September 20, 2005 to January 16, 2007, and March 18, 2007 to August 10, 2007.  He also has U.S. and California National Guard service with periods of active duty for training purposes (ACDUTRA) from May 2004 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In May 2011, the Veteran withdrew his request for a Videoconference hearing.  See 38 C.F.R. § 20.704(e) (2013).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary before the Veteran's claim for service connection for Type II diabetes mellitus may properly be adjudicated.

The Veteran claims that he was initially diagnosed with and treated for Type II diabetes mellitus on August 22, 2007 (see June 2009 statement), only a few days following separation from his third period of active service.  Thus, he contends that his Type II diabetes mellitus was incurred during active service or that it manifested to a compensable degree within one year of his separation from active service.  

In that regard, the exact dates of the Veteran's third period of active service are unclear.  The Veteran's DD Form 214 pertaining to this period of service shows that it ended on August 10, 2007, however, the January 2010 Army National Guard Retirement Points History Statement suggests that it ended on August 30, 2007.

The January 2010 Army National Guard Retirement Points History Statement also shows that the Veteran served in the U.S. and California Army National Guard from May 5, 2004 to February 25, 2010 with periods of active duty for training purposes (ACDUTRA).  Specifically, he received anywhere from 0 to 155 active duty points any given year during his National Guard service; however, the exact dates of any such periods of ACDUTRA service cannot be determined from review the Veteran Retirement Points History.  Thus, the Veteran's military pay records dating from May 2004 to February should be requested from the Defense Finance and Accounting Service (DFAS) to verify all periods of active duty and ACDUTRA service. 

In any event, the Veteran's service treatment records show the presence of frequent elevated glucose levels since at least an April 4, 2004 Air Force Reserves enlistment examination.  Also, an August 2006 clinical service treatment record reflects the Veteran reported that he was told that he had an elevated glucose level as early as 1992.   

Although the Veteran was afforded a VA examination with an etiological opinion as to the nature and etiology of his current Type II diabetes mellitus disability, it remains unclear as to when his Type II diabetes was initially diagnosed.    

In a June 2009 statement, the Veteran's VA primary medical care provider, LK, FNP-C, stated that the Veteran was seen at the VAMC on August 21, 2007, for a post deployment physical and lab work, which showed diagnosis of Type II diabetes mellitus.  She stated that the Veteran's diabetes had been treated with medication since that time and that the Veteran indicated that he had not been diagnosed with Type II diabetes prior to that time.

In an October 2009 statement, LA, a VA nurse practitioner, stated without explanation that the Veteran did not have diagnosis of type II diabetes mellitus at the time of his enlistment examination for active service.  LA did not identify the date of the Veteran's enlistment examination to which she was referring.  She further stated that if the Veteran's diabetes did preexist his active service, conditions during his deployment would have only worsened it.  Thus, she concluded that the Veteran must have acquired Type II diabetes during his active service.

On VA examination in April 2013, the examiner noted that the Veteran's blood sugar was elevated on an April 2004 Air Force Reserves enlistment examination.  He erroneously stated that the Veteran's elevated blood sugar was not treated with medication until approximately 2009.  Indeed, VA treatment records show that the medication was prescribed for treatment of the Veteran's elevated blood glucose in August 2007 and his service treatment records show that he was prescribed medication during service in December 2007.  In any event, based on the foregoing, the examiner opined that the Veteran's Type II diabetes mellitus was present prior to his active military service and that it progressed due to the Veteran's poor follow-up and lack of treatment during and since his active duty service.  The Board notes, however, that the burden of proof for finding that the Veteran's diabetes preexisted service is an onerous one, requiring clear and unmistakable (i.e., irrefutable) evidence that it preexisted his enlistment into military service.  If that burden is met, it must then be determined whether such disability clearly and unmistakably did not undergo permanent worsening therein.  Given this burden, the Board finds that the April 2013 examiner's opinion is inadequate for the purpose of adjudication of the claim and an additional etiological opinion must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain ongoing VA treatment records, if any, from the Long Beach VAMC dating since January 2014.  All records requests and responses received should be documented in the claims file and all necessary follow-up should be completed.  

2. Contact DFAS and request the Veteran's military pay records dating from May 2004 through February 2010 to determine and verify the specific dates of any period(s) of active duty, and ACDUTRA/INACDUTRA service.

3. Thereafter, prepare a memorandum for the record documenting the specific dates of any period(s) of active duty, and ACDUTRA/INACDUTRA service for review by the VA examiner who provides the medical etiological opinion requested below pertaining to the onset and etiology of the Veteran's type II diabetes mellitus.  

4. Once the above requested development is completed to the extent possible, refer the claims file, to include any records contained in Virtual VA, to an endocrinologist or to an examiner of appropriate expertise to determine the date of onset, nature, and etiology of the Veteran's Type II diabetes mellitus.  Following review of the claims file, to include the Veteran's service treatment records dating from May 2004 to February 2010 and VA treatment records dating since 2007 and the Veteran's contentions, the examiner is requested to do the following:

(i) Identify the date of onset or the date of diagnosis of the Veteran's Type II diabetes mellitus and state whether such diagnosis clearly and unmistakably preexisted service any period of his active service (September 20, 2005 to January 16, 2007 and March 18, 2007 to August 10, 2007) and/or any identified period(s) of his ACDUTRA dating from May 5, 2004 to February 25, 2010.  

(ii) If the examiner concludes that diabetes mellitus clearly and unmistakably preexisted any period of active or ACDUTRA service, he or she should provide an opinion regarding whether such preexisting disability underwent an increase in the underlying pathology during service, i.e., was aggravated during service, to include whether diabetes mellitus was aggravated by the conditions of the Veteran's deployment as suggested in an October 2009 statement of the Veteran's VA primary care provider.

(iii) If the opinion is that the preexisting diabetes mellitus did not undergo such an increase, state whether is it clear and unmistakable that it did not.

(iv) For any period of active duty and/or ACDUTRA where diabetes mellitus was not found to have preexisted service entrance, opine whether it is likely, unlikely, or at least as likely as not that diabetes mellitus is related to any incident of his military service, to include the conditions of deployment.

In providing the requested opinions, please take into account the medical and lay evidence of record and provide a rationale for any opinion expressed.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he or she is unable to provide the requested opinion(s) without resort to speculation, he or she must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

5. The Veteran is notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

7. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond. Thereafter, the case must be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


